IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,600-01


                          EX PARTE SANDY LEE WALLS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR40515A IN THE 441ST DISTRICT COURT
                            FROM MIDLAND COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two counts of

aggravated robbery and was sentenced to twenty-eight years’ imprisonment.

        On March 27, 2017, this Court received Applicant’s habeas application from Midland

County. The trial court’s findings of fact and conclusions of law indicate that there was a habeas

hearing conducted in this case on May 16, 2016, and November 16, 2016. However, the transcript

of the habeas hearing is not included in the record.

        The District Clerk of Midland County shall supplement the habeas record with a transcript
                                                                                                     2

of any habeas hearing conducted in this case. This application will be held in abeyance until the

District Clerk of Midland County submits the supplemental transcript, which shall be forwarded to

this Court within 30 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: October 18, 2017
Do not publish